 1

 2

 3

 4

 5

 6
                                 UNITED STATES DISTRICT COURT
 7
                         FOR THE EASTERN DISTRICT OF CALIFORNIA
 8

 9   GEORGE VASQUEZ,                                   Case No. 1:10-cv-01973-DAD-JDP

10                  Plaintiff,
                                                       ORDER TO SHOW CAUSE
11           v.
                                                       ORDER DENYING MOTION TO APPOINT
12   EDMUND G. BROWN, et al.,                          COUNSEL
13                  Defendants.
                                                       ECF No. 50
14

15        Plaintiff George Vasquez is a former civil detainee proceeding without counsel in this

16 civil rights action brought under 42 U.S.C. § 1983. Plaintiff challenges the conditions of his

17 commitment. See ECF Nos. 11, 34.

18        “A case might become moot if subsequent events made it absolutely clear that the

19 allegedly wrongful behavior could not reasonably be expected to recur.” United States v.
20 Concentrated Phosphate Exp. Ass’n, 393 U.S. 199, 203 (1968). Since plaintiff has been

21 released, any allegedly wrongful conditions of confinement are no longer at issue. Thus, it

22 appears that his release has mooted this lawsuit. See Vanke v. Block, 77 F. App’x 948, 949 (9th

23 Cir. 2003); Kwasigroch v. FDC SEATAC, 7 F. App’x 590, 591 (9th Cir. 2001) (citing Mitchell

24 v. Dupnik, 75 F.3d 517, 528 (9th Cir. 1996)). Therefore, plaintiff’s case appears moot, and he

25 will be ordered to show cause why it should not be dismissed.

26        Plaintiff’s motion to appoint counsel, ECF No. 50, which was supplemented with

27 additional argument, ECF No. 65, will be denied without prejudice. Plaintiff does not have a

28 constitutional right to appointed counsel in this action, Rand v. Rowland, 113 F.3d 1520, 1525


                                                   1
 1 (9th Cir. 1997), and the court cannot require that an attorney represent plaintiff under 28 U.S.C.

 2 § 1915(e)(1), see Mallard v. United States District Court for the Southern District of Iowa, 490

 3 U.S. 296, 298 (1989). However, in certain exceptional circumstances the court may request the

 4 voluntary assistance of counsel under § 1915(e)(1). Rand, 113 F.3d at 1525.

 5            Without a reasonable method of securing and compensating counsel, the court will seek

 6 volunteer counsel only in the most serious and exceptional cases. In determining whether

 7 exceptional circumstances exist, “a district court must evaluate both the likelihood of success on

 8 the merits [and] the ability of the plaintiff to articulate his claims pro se in light of the

 9 complexity of the legal issues involved.” Id. (internal quotation marks and citations omitted).

10 Plaintiff’s case does not present especially complex legal issues, and plaintiff has not

11 demonstrated that he is likely to succeed on the merits. Plaintiff’s request is therefore denied

12 without prejudice.

13            Accordingly,

14            1.      Plaintiff is ordered to show cause why this case should not be dismissed as moot.

15                    a. Plaintiff is directed to file a written response within 14 days of this order.

16                    b. Defendants are directed to respond to plaintiff’s response within 7 days of

17                        receipt.

18            2.      Plaintiff’s motion to appoint counsel, ECF No. 50, is denied without prejudice.

19
     IT IS SO ORDERED.
20

21
     Dated:        August 2, 2019
22                                                          UNITED STATES MAGISTRATE JUDGE
23

24

25            No. 204
26
27

28


                                                        2
